IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0798
                              Filed March 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTONIO MIKHAL JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, John M. Wright,

Judge.



      Antonio Mikhal Johnson appeals his sentence for assault with intent to

commit sexual abuse causing bodily injury as a habitual offender and assault on a

correctional officer causing bodily injury. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Antonio Mikhal Johnson appeals the sentences imposed following Alford

pleas to assault with intent to commit sexual abuse causing bodily injury as a

habitual offender and assault on a correctional officer causing bodily injury.1

Johnson’s sole claim on appeal is the district court did not state sufficient reasons

for ordering his sentences run consecutively rather than concurrently. We find no

abuse of discretion by the district court. Accordingly, we affirm.

I.     Background Facts & Proceedings

       At all relevant times to this appeal, Johnson was an inmate at a state

penitentiary in Iowa. On March 29, 2019, around 4:30 p.m., Johnson, at his

request, met with a staff psychologist. At a point in the meeting, Johnson lunged

at the psychologist, pushed her into a wall, placed her in a chokehold, and

slammed her to the ground. Johnson shut off the lights to the office and attempted

to place a rag in the psychologist’s mouth. He also attempted to remove the

psychologist’s pants. A correctional officer heard the commotion and entered the

office to render assistance. Johnson struck the intervening correctional officer

several times. The psychologist was able to exit her office to seek additional help.

Responding staff members were able to restrain Johnson.

       The State charged Johnson with eleven crimes: assault with intent to

commit sexual abuse causing bodily injury, a class D felony; kidnapping in the third

degree, a class C felony; two counts of assault on correctional staff, aggravated



1An Alford plea allows the defendant to consent to imposition of a sentence without
admitting their participation in the acts constituting the crime. See Alford v. North
Carolina, 400 U.S. 25, 37 (1970).
                                          3


misdemeanors; and seven counts of harassment in the first degree, aggravated

misdemeanors.      Additionally, the State charged Johnson under the habitual

offender sentencing enhancement pursuant to Iowa Code sections 902.8 and

902.9 (2019), due to Johnson’s previous convictions in Johnson County and Henry

County in 2008 and 2010.

       The State and Johnson entered into a plea agreement following the State’s

dismissal of the kidnapping charge and the State’s amendment to the trial

information to include a sexual predator enhancement. Johnson entered Alford

pleas to the crimes of assault with intent to commit sexual abuse causing bodily

injury as a habitual offender and assault of a correctional officer causing bodily

injury.2 Both parties were free to make sentencing recommendations to the court

at the sentencing hearing held on May 8, 2020. On count I, the court ordered

Johnson to serve an indeterminate term of incarceration not to exceed fifteen

years. The court also ordered a special sentence of ten years following completion

of Johnson’s current sentence under section 903B.2.3 Johnson was also ordered

to register as a sex offender under chapter 692A. On count II, the court ordered

Johnson serve an indeterminate period of incarceration not to exceed two years.

While the State and the defendant recommended the sentences run concurrently,

the court ordered the sentences be served consecutively.




2Johnson    entered a plea to assault on a correctional officer rather than assault on
correctional staff. Johnson does not raise any issue concerning this on appeal.
3 At the time of the imposition of the instant special sentence, Johnson was already

required to serve a lifetime special sentence for a previous conviction.
                                          4


II.    Standard of Review

       If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553 (citation omitted). “In other words, the district court

did not abuse its discretion if the evidence supports the sentence.” Id.

III.   Analysis

       “A sentencing court’s decision to impose a specific sentence that falls within

the statutory limits ‘is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.’” State v. Boldon, 954 N.W.2d 62, 73 (Iowa 2021) (quoting State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002)). “We afford sentencing judges a

significant amount of latitude because of the ‘discretionary nature of judging and

the source of the respect afforded by the appellate process.’” Id. (quoting Formaro,

638 N.W.2d at 725).

       Johnson alleges the district court abused its discretion because it failed “to

provide adequate reasons for the imposition of the consecutive sentence.”

Johnson’s alleged abuse of discretion is partially founded on the State and the

defendant’s recommendation for concurrent sentences.

       There are two reasons a court is to clearly state the justifications behind the

sentence to be imposed on a defendant. First, under Iowa Rule of Criminal

Procedure 2.23(3)(d), a court must “state on the record its reason for selecting the

particular sentence” to make defendants aware of the result of their criminal
                                          5

actions. See State v. Hill, 878 N.W.2d 269, 273 (Iowa 2016). The second reason

is to allow a reviewing court insight into the sentencing court’s discretion. State v.

Thompson, 856 N.W.2d 915, 919 (Iowa 2014). The statement of reasons may be

“terse and succinct” as long as the statement’s brevity “does not prevent review of

the exercise of the trial court’s sentencing discretion.” State v. Thacker, 862

N.W.2d 402, 408 (Iowa 2015) (citation omitted). Accordingly, our supreme court

has stated sentences based on factors like “protection of the community, the

seriousness of the crime, and the nature and circumstances of the offense”

demonstrate sufficient consideration. Hill, 878 N.W.2d at 274.

       The court stated the following at Johnson’s sentencing hearing:

       The following sentences are based upon my judgment of what will
       provide the maximum opportunity for your rehabilitation and at the
       same time protect the community from further offenses by you and
       others.
               Specifically, I’ve considered the entire Presentence
       Investigation Report with the objections that were made by both
       parties.     Specifically, I do not take into consideration the
       recommendation concerning the supervision portion that you object
       to.
               I also take into consideration you’re thirty-four years old. You
       are not a youthful offender. I take into consideration your criminal
       history of convictions. This includes the two felonies that you’ve
       admitted to. And I take into consideration this crime was committed
       while you were incarcerated in prison.
               You have no high school education or GED. You currently
       have no source of income. You have no family in the area who would
       assist you in any rehabilitative efforts. And there have been multiple
       efforts at rehabilitation in the past.
               I also take into consideration the seriousness of this offense,
       or these offenses. And I take into consideration the statements made
       by the attorneys here today, the statement made by you, and the
       statement made by the victim in this case.

       The district court then addressed the issue of concurrent versus

consecutive sentences, stating, “Pursuant to this court’s discretion, the sentences
                                         6


just imposed shall run consecutive to each other. The reasons for this are as

follows: the seriousness of these offenses and the history of criminal convictions.”

While the court’s stated reasons were succinct, “the brevity of the court’s statement

does not prevent [our] review of the trial court’s sentencing discretion.” Thacker,

862 N.W.2d at 408 (citation omitted). Here, we can tell the court understood its

discretion to impose consecutive or concurrent sentences. Cf. Hill, 878 N.W.2d at

274 (reversing the sentence imposed when the record did not allow the reviewing

court to determine whether the sentencing court understood its discretion to

impose concurrent or consecutive sentences). In addition, there is no issue with

the court relying on the same reasons to both sentence Johnson to terms of

incarceration and impose consecutive sentences. See id. at 275 (“Sentencing

courts should also explicitly state the reasons for imposing a consecutive

sentence, although in doing so the court may rely on the same reasons for

imposing a sentence of incarceration.”). Finding no abuse of discretion, we affirm

the district court.

       AFFIRMED.